Citation Nr: 0943443	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  06-38 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel







INTRODUCTION

The appellant served on active duty from January 1958 to 
January 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
appellant's claim.  The appellant submitted a Notice of 
Disagreement in May 2006 and timely perfected his appeal in 
December 2006.

On his December 2006 VA Form 9 [Substantive Appeal], the 
appellant indicated that he wished to be scheduled for a 
Travel Board hearing.  The RO scheduled the appellant's 
hearing for March 11, 2009.  On March 6, 2009, the RO 
received correspondence that the appellant wished to cancel 
his hearing.  Accordingly, the appellant's hearing request is 
considered withdrawn.  See 38 C.F.R. § 20.704(e) (2009).

The Board also notes that the appellant submitted additional 
evidence after he submitted his Substantive Appeal.  This 
evidence consisted of an internet printout of the general 
characteristics of the U.S.S. BUSHNELL as well as a copy of a 
motor vehicle accident (MVA) report.  The general 
characteristics of the U.S.S. BUSHNELL are not relevant to 
the determination of the appellant's claim and the MVA report 
was submitted in support of the appellant's petition for a 
new hearing, not with regard to his claim.  Thus, this matter 
need not be remanded for additional consideration by the RO.  
See 38 C.F.R. § 20.1304 (2009).


FINDINGS OF FACT

1.  The appellant's Military Occupational Specialty (MOS) was 
machinist; accordingly, VA concedes the appellant's exposure 
to acoustic trauma during active duty service.

2.  The preponderance of the evidence is against a finding 
that the appellant currently suffers from bilateral tinnitus 
that is the result of a disease or injury incurred in active 
duty service.


CONCLUSION OF LAW

Bilateral tinnitus was not incurred in or aggravated by 
active military service.  
38 U.S.C.A. §§ 1112, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  

Prior to initial adjudication of the appellant's claim, a 
letter dated in September 2005 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  
Additionally, a July 2006 notice letter informed the 
appellant of how VA determines the appropriate disability 
rating or effective date to be assigned when a claim is 
granted, consistent with the holding in Dingess/Hartman v. 
Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  No prejudice has been alleged in the timing of 
this latter notification letter, and none is apparent from 
the record; and the claim was readjudicated in an October 
2006 Statement of the Case.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  The appellant has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The record indicates that the appellant participated in a VA 
audiological examination in January 2006, the results of 
which have been included in the claims file for review.  The 
examination involved a review of the claims file, a thorough 
examination of the appellant, and an opinion that was 
supported by sufficient rationale.  Therefore, the Board 
finds that the examination is adequate for rating purposes.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully 
informed evaluation of the claim).  Given the foregoing, the 
Board finds that the VA has substantially complied with the 
duty to obtain the requisite medical information necessary to 
make a decision on the appellant's claim.  Accordingly, the 
Board will proceed to a decision on the appellant's claim.

II.  The Merits of the Claim

The appellant alleges that his currently diagnosed bilateral 
tinnitus is the result of a disease or injury in service.  
Specifically, the appellant believes that his tinnitus is the 
result of excessive noise exposure during his time as a 
machinist aboard the U.S.S. BUSHNELL, when he was required to 
stand post near the five inch gun turrets during training 
exercises.  While the Board empathizes with the appellant's 
sincere belief that his tinnitus began in service, the 
preponderance of the evidence simply does not support his 
contention.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2009).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The appellant was diagnosed with bilateral tinnitus during 
his January 2006 VA audiological examination, thus satisfying 
element (1) under Hickson.  See VA Audiological Examination; 
January 21, 2006; see also Hickson, supra.
Review the appellant's service treatment records revealed 
that he had no complaints of tinnitus upon entry into 
service.  All systems were considered normal and the 
appellant noted that he was in good health.  See Standard 
Forms (SF) 88 & 89; Service Entrance Examination Reports; 
January 16, 1958.  In February 1961, the appellant was seen 
aboard the U.S.S. BUSHNELL with complaints of coughing, sore 
throat and pain in his ears.  The examiner diagnosed the 
appellant with a viral upper respiratory infection.  See 
Service Treatment Record; February 31, 1961.  Despite the 
appellant's claim that he was treated for tinnitus 
specifically, there was no indication that he complained of 
ringing in his ears, or that the aforementioned pain in his 
ears was related to acoustic trauma.  See Appellant's 
Statement; November 9, 2005.  Upon discharge from service in 
January 1962, all of the appellant's systems were considered 
normal and he did not complain of bilateral tinnitus.  See SF 
88; Service Separation Examination Report; January 11, 1962.  
However, based on the fact that the appellant was a machinist 
in service, the Board finds that element (2) of Hickson has 
arguably been met.  See Hickson, supra.

Finally, turning to crucial element (3) of Hickson, medical 
nexus, the appellant was afforded a VA audiological 
examination in January 2006, at which he stated he suffered 
from bilateral tinnitus since his time in service.  Again, 
the appellant stated that his duty station aboard the U.S.S. 
BUSHNELL was on a five inch gun mount, which was fired two 
times per year.  He also reported that for two years 
following service, he was an "experimental machinist" at P 
& W.  Thereafter, most of his civilian career was as a 
chiropractor.  The appellant denied any recreational noise 
exposure.  The VA examiner noted that the appellant's report 
of the time symptom onset would be consistent with tinnitus 
caused by or aggravated by military noise exposure if 
supported by sufficient objective evidence.  Unfortunately, 
the VA examiner stated that such evidence was not found and 
it was not at least as likely as not that the appellant's 
bilateral tinnitus was related to service.  The VA examiner 
based this conclusion upon the fact that the appellant's 
present complaints were too remote in time to military 
service and the claims file did not include documentation of 
hearing loss or tinnitus symptoms in service or hear in time 
to service.  Further, post-military noise exposure was also 
considered a contaminating factor.  See VA Audiological 
Examination Report; January 21, 2006.

The evidence in support of the appellant's claim consists of 
his own lay statements alleging that he experienced bilateral 
tinnitus since his time in military service.  In response to 
the January 2006 VA examination, the appellant stated that in 
his work for P & W after service, he was not part of 
manufacturing, but rather was an experimental machinist.  He 
stated that he worked on parts for the RL10 rockets and was 
exposed to very little noise at that time.  See Notice of 
Disagreement; May 22, 2006.  

Where the record contains both positive and negative evidence 
including addressing whether a veteran's claimed condition is 
related to military service, it is the responsibility of the 
Board to weigh the evidence, including the medical evidence, 
and determine where to give credit and where to withhold the 
same and, in so doing, the Board may accept one medical 
opinion and reject others.  See Evans v. West, 12 Vet. App. 
22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  The Board is mindful that there must be plausible 
reasons, based upon medical evidence in the record, for 
favoring one medical opinion over another.  See Evans, supra; 
see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Thus, the 
weight to be accorded the various items of evidence in this 
case must be determined by the quality of the evidence, and 
not necessarily by its quantity or source.

The appellant's separation examination, noted above, did not 
indicate he complained of bilateral tinnitus at that time.  
Therefore, the question that must be answered in this case is 
whether the appellant's currently diagnosed bilateral 
tinnitus is the result of the acoustic trauma he sustained in 
service.

The resolution of issues that involve medical knowledge, such 
as the diagnosis of a disability and the determination of 
medical etiology, requires professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is 
true that the appellant's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  See 38 U.S.C.A. § 1153(a) (West 2002); 38 
C.F.R. §§ 3.303(a), 3.159(a) (2009); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  See also Robinson v. Shinseki, No. 2008-
7096 (Fed. Cir. March 3, 2009) (confirming that, "in some 
cases, lay evidence will be competent and credible evidence 
of etiology").

It has been established that a veteran is competent to 
present evidence of continuity of symptomatology related to 
tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002).  As a result, the appellant's lay contentions as to 
the continuity of symptomatology of his tinnitus constitute 
competent evidence.  Overall, the Board finds the appellant's 
statements regarding his exposure to excessive noise in the 
performance of his military duties in service to be credible.  
The Board notes however, that tinnitus requires specialized 
training for a determination as to diagnosis and causation, 
and is therefore not susceptible to lay opinions on etiology.  
Therefore, the Board cannot give decisive probative weight to 
the appellant's opinions about the origins of his bilateral 
tinnitus, because he is not qualified to offer such opinions.  
See Espiritu, supra.

Despite the fact that the appellant claims the five inch guns 
aboard the U.S.S. BUSHNELL were fired frequently during 
training exercises (not the two times per year as noted in 
the January 2006 VA examination report) and that he was not 
exposed to loud noises after his discharge from service, the 
appellant has provided no additional evidence of a positive 
medical nexus between his in-service acoustic trauma and his 
currently diagnosed bilateral tinnitus.  Therefore, the 
appellant's claim must fail on the basis of Hickson element 
(3).  See Hickson, supra.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the appellant's claim that his current 
bilateral tinnitus is related to service.  There is not an 
approximate balance of evidence.  


ORDER

Entitlement to service connection for bilateral tinnitus is 
denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


